

114 HR 5599 IH: Plymouth 400th Commemoration Commission Act of 2016
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5599IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Keating (for himself, Mr. Capuano, Mr. Castro of Texas, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Kennedy, Mr. McDermott, Mr. McGovern, Mr. Moulton, Mr. Neal, Mr. Pocan, Ms. Tsongas, Mr. Welch, Mr. Lynch, Ms. DeLauro, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish the Plymouth 400th Commemoration Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Plymouth 400th Commemoration Commission Act of 2016. 2.Findings and purpose (a)FindingsCongress finds that—
 (1)the voyage of the Mayflower and the founding of the colony at Plymouth, Massachusetts, in 1620, the first permanent and sustaining English colony in the New World, and the treaty of mutual protection between the Wampanoag indigenous tribe and the English colonists, has major significance in the history of the United States;
 (2)the colonists that traveled with their families were the first true immigrants to the New World; relocating their families in search of the right to self-governance and religious freedom;
 (3)Plymouth Colony brought people together to form a multicultural society, including English and other European settlers and indigenous tribes;
 (4)the economic, political, religious, and social institutions that developed during the early years of Plymouth Colony including the signing of the Mayflower Compact and the treaty that ensured 50 years of peaceful relations between the indigenous Wampanoags and the English colonists at Plymouth continue to have profound effects on the United States; influencing the content of United States Constitution, English common law and language, cross-cultural relationships, and economic structure and status; and
 (5)in 2016, the Commonwealth of Massachusetts designated Plymouth 400, Incorporated as the official agency responsible for planning and implementing the commemoration of the 400th anniversary of the Mayflower voyage and the founding of Plymouth Colony.
 (b)PurposeThe purpose of this Act is to establish the Plymouth 400th Commemoration Commission— (1)to ensure a suitable national and international observances of the 400th anniversary of the Plymouth Colony during calendar year 2020 (referred to in this subsection as the Plymouth 2020 observances) by complementing the programs and activities of the Commonwealth of Massachusetts;
 (2)to cooperate with and assist the programs and activities of the State in the Plymouth 2020 observances;
 (3)to assist in ensuring that the Plymouth 2020 observances provide an excellent visitor experience and beneficial interaction among—
 (A)visitors; and (B)the natural and cultural resources of—
 (i)the town of Plymouth, Massachusetts; and (ii)all other municipalities that make up the original colony;
 (4)to assist in ensuring that the Plymouth 2020 observances— (A)are inclusive; and
 (B)appropriately recognize the experiences of all people present in 17th Century Plymouth Colony; (5)to provide assistance in the development of Plymouth-related programs and activities;
 (6)to facilitate international involvement in the Plymouth 2020 observances; (7)to support and facilitate marketing efforts for a commemorative coin, stamp, and related activities for the Plymouth 2020 observances; and
 (8)to assist in the appropriate development of heritage tourism and economic benefits to the United States.
 3.DefinitionsIn this Act: (1)CommemorationThe term commemoration means the commemoration of the 400th anniversary of—
 (A)the voyage of Mayflower; and (B)the founding of Plymouth Colony.
 (2)CommissionThe term Commission means the Plymouth 400th Commemoration Commission established by section 4(a). (3)GovernorThe term Governor means the Governor of Massachusetts.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the Commonwealth of Massachusetts (including the governmental agencies and entities of the Commonwealth).
			4.Plymouth 400th Commemoration Commission
 (a)EstablishmentThere is established a commission to be known as the Plymouth 400th Commemoration Commission. (b)Membership (1)In generalThe Commission shall be composed of 15 members, of whom—
 (A)1 shall be the Director of the Brand USA (or a designee); (B)1 shall be appointed by the Secretary from among employees of the National Park Service;
 (C)4 shall be appointed by the Secretary, taking into consideration the recommendations of the executive committee of Plymouth 400, Incorporated;
 (D)4 shall be appointed by the Secretary, taking into consideration recommendations of the Governor; and
 (E)5 shall be appointed by the Secretary from among individuals that have an interest in, support for, and expertise relating to, the commemoration.
					(2)Term; vacancies
 (A)TermA member of the Commission shall be appointed for the life of the Commission. (B)Vacancies (i)In generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made.
 (ii)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.
						(3)Meetings
 (A)In generalThe Commission shall meet— (i)not less frequently than twice each year; or
 (ii)at the call of— (I)the chairperson of the Commission; or
 (II)the majority of the members of the Commission. (B)Initial meetingNot later than 30 days after the date on which all initial members of the Commission have been appointed under paragraph (1), the Commission shall hold the initial meeting of the Commission.
					(4)Voting
 (A)In generalThe Commission shall act only on an affirmative vote of a majority of the members of the Commission.
 (B)QuorumA majority of the members of the Commission shall constitute a quorum. (5)ChairpersonThe Secretary shall appoint 1 member of the Commission to serve as chairperson of the Commission, taking into consideration any recommendations of the Governor.
				(c)Duties of Commission
 (1)In generalThe Commission shall— (A)assist in the planning, development, and implementation of programs and activities appropriate to the commemoration;
 (B)generally facilitate commemoration activities throughout the United States; (C)encourage civic, military, historical, educational, religious, economic, and other organizations throughout the United States to organize and participate in commemoration activities to expand the understanding and appreciation of the significance of the founding and early history of Plymouth Colony;
 (D)coordinate and facilitate for the public scholarly research and publications regarding, and interpretation of, the cultures present in 17th Century Plymouth Colony including the English colonists and the indigenous Wampanoag tribes; and
 (E)ensure that the 400th anniversary of Plymouth provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs and facilities.
					(2)Plans; reports
 (A)In generalThe Commission shall prepare, with respect to each activity carried out by the Commission under this section—
 (i)a strategic plan in accordance with section 306 of title 5, United States Code; and (ii)an annual performance plan in accordance with section 1115 of title 31, United States Code.
 (B)Final reportNot later than December 31, 2021, the Commission shall submit to Congress a final report that includes—
 (i)a summary of the activities of the Commission; (ii)a final accounting of funds received and expended by the Commission; and
 (iii)any findings or recommendations of the Commission. (d)Powers of CommissionThe Commission may—
 (1)accept donations and make dispersions of money, personal services, and real and personal property relating to—
 (A)Plymouth Colony; and (B)the significance of Plymouth Colony in the history of the United States;
 (2)appoint such advisory committees as the Commission determines to be necessary to carry out this section;
 (3)authorize any member or employee of the Commission to take any action that the Commission is authorized to take pursuant to this section;
 (4)procure supplies, services, and property, and make or enter into contracts, leases or other legal agreements, to carry out this section (except that any contracts, leases or other legal agreements made or entered into by the Commission shall not extend beyond the date of termination of the Commission);
 (5)use the United States mails in the same manner and under the same conditions as other Federal agencies;
 (6)subject to approval by the Commission, make grants in amounts not to exceed $10,000 to communities and nonprofit organizations to develop programs to assist in the commemoration;
 (7)make grants to research and scholarly organizations to research, publish, or distribute information relating to Plymouth Colony; and
 (8)provide technical assistance to States, localities, and nonprofit organizations to advance the purposes of the commemoration.
				(e)Commission personnel matters
				(1)Compensation of members
 (A)In generalExcept as provided in subparagraph (B), a member of the Commission shall serve without compensation.
 (B)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
 (C)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
					(2)Staff
 (A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.
 (B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. (3)Compensation (A)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
 (B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
					(4)Detail of government employees
					(A)Federal employees
 (i)In generalOn the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this section.
 (ii)Civil service statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege.
 (B)State employeesThe Commission may— (i)accept the services of personnel detailed from the State (including subdivisions of the State); and
 (ii)reimburse the State for services of detailed personnel. (5)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
 (6)Support servicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.
 (f)Procurement of temporary and intermittent servicesThe chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
 (g)Nonapplicability of FACASection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
 (h)No effect on authorityNothing in this section supersedes the authority of the State, the National Park Service, or the Association for the Preservation of Virginia Antiquities, with respect to the commemoration.
 (i)TerminationThe Commission shall terminate on December 31, 2021. 